1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     ALEX MARQUEZ,                                      Case No. 3:15-cv-00492-MMD-CBC

7                                   Petitioner,                        ORDER
             v.
8
      E.K. MCDANIEL, et al.,
9
                                Respondents.
10

11          Before the Court is Respondents’ unopposed motion for an extension of time. (ECF

12   No. 74.) The Court finds that good cause exists to grant the motion.

13          It is therefore ordered that Respondents’ unopposed motion for an extension of

14   time (ECF No. 74) is granted. Respondents will have up to and including September 6,

15   2019, to file a reply to their response in opposition to their motion to dismiss (ECF No. 73).

16          DATED THIS 6th day of September 2019.

17

18
                                                  MIRANDA M. DU
19                                                CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
